NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                                No. 20-1819
                                __________

                         ANTHONY AURIEMMA,
                                     Appellant

                                     v.

    BLOOMFIELD MUNICIPAL COURT; BLOOMFIELD POLICE STATION;
         ESSEX COUNTY SUPERIOR COURT; APPELLATE COURT;
    ESSEX COUNTY LANDLORD/TENANT COURT; ESSEX COUNTY FEE
                           ARBITRATION;
ESSEX COUNTY ETHICS COMMITTEE; GERALD SALUTI; DR. STEVEN LILIEN;
SEASIDE HEIGHTS MUNICIPAL COURT; SEASIDE HEIGHTS POLICE STATION;
BRICK POLICE; BRICK MUNICIPALITY; OCEAN COUNTY SUPERIOR COURT;
OCEAN COUNTY JAIL; OCEAN COUNTY CHOSEN BOARD OF FREEHOLDERS;
   OCEAN COUNTY JUSTICE COMPLEX; OFFICE OF COMMUNICATIONS
AND COMMUNITY RELATIONS ADMINISTRATIVE OFFICES OF THE COURTS;
                       STATE OF NEW JERSEY
                ____________________________________

               On Appeal from the United States District Court
                         for the District of New Jersey
                   (D.C. Civil Action No. 2-20-cv-02612)
                District Judge: Honorable Susan D. Wigenton
                ____________________________________

              Submitted Pursuant to Third Circuit LAR 34.1(a)
                             February 1, 2021

           Before: AMBRO, PORTER and SCIRICA, Circuit Judges

                      (Opinion filed: February 4, 2021)
                                       ___________

                                        OPINION*
                                       ___________

PER CURIAM

       Pro se appellant Anthony Auriemma appeals from the order of the District Court

for the District of New Jersey dismissing his complaint. For the reasons that follow, we

will vacate that order and remand for further proceedings.

       Auriemma’s initial complaint began with a list of 19 defendants and a demand for

$440 million in damages, followed by eight pages of narrative concerning his claims.

Auriemma also provided a portion of a form complaint, stating that “civil rights

violations and injuries for decades with multiple government agencies” formed the basis

for his lawsuit, and that his claims occurred “from about 2003 to 2019.” (Compl. at 12-

13.) He listed injuries including “PTSD, civil rights violations, wrongfully jailed, illegal

sentence, physical injuries... illegal lock outs, corrupt trials…[and] inhuman living

conditions in jail.” (See id. at 13-14.) Auriemma also submitted a 204-page collection of

materials.

       The District Court granted Auriemma’s application to proceed in forma pauperis.

Citing Federal Rules of Procedure 8(a)(2) and 12(b)(6), the District Court found that the

facts alleged in the complaint were insufficient to support a claim for relief, noting the

“extremely disjointed collection of allegations,” where “neither the chronology of those



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                              2
events nor the specifics of each claim are at all clear.” (Dist. Ct. Mar. 18, 2020 Order at

1-2.) The District Court dismissed the complaint under Rule 12(b)(6) for failure to state a

claim but allowed Auriemma to file an amended complaint within 30 days.

       Auriemma filed a notice of appeal, arguing that the court must accept his factual

allegations as true under Rule 12(b)(6), and that he provided support for his claims in the

materials supplementing his complaint. He appended another set of documents, along

with his original complaint. Because Auriemma’s notice of appeal was filed within the

30 days allotted for filing an amended complaint, the District Court treated the filing as

an amended complaint. The District Court noted that Auriemma raised the same claims

against the same defendants concerning “an alleged DUI, a possible eviction or illegal

lockout, claims of attorney malpractice and municipal corruption, civil rights violations,

vandalism, and assault.” (Dist. Ct. Aug. 3, 2020 Order at 1-2.) Again, citing Rules

8(a)(2) and Rule 12(b)(6), the District Court stated that the amended complaint failed to

provide a coherent account of the factual or legal bases of his claims. For that reason, the

District Court concluded that “the facts alleged in Plaintiff’s Amended Complaint are

insufficient to support a claim entitling Plaintiff to relief.” (Id. at 2.) Thus, the District

Court sua sponte dismissed the action under Rule 12(b)(6), for failure to state a claim.

       We have jurisdiction under 28 U.S.C. § 1291.1 Our review of the District Court’s

sua sponte dismissal of Auriemma’s complaint for failure to state a claim is plenary. See

Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000).


1
 Auriemma’s notice of appeal pertained to the District Court’s initial dismissal order,
which became final and appealable when Auriemma declared his intent to stand on his
                                               3
       Generally, a court may sua sponte dismiss a complaint under Rule 12(b)(6), but

only after service of process. See Grayson v. Mayview State Hosp., 293 F.3d 103, 111

n.15 (3d Cir. 2002). The District Court’s Rule 12(b)(6) dismissal here occurred before

any of the defendants were served, but where (as here) a complaint is filed in forma

pauperis under 28 U.S.C. § 1915(a), it is subject to dismissal “at any time” if the district

court determines that it “fails to state a claim on which relief may be granted.” 28 U.S.C.

§ 1915(e)(2)(B)(ii). Even so, when a complaint is dismissed for failure to state a claim, a

district court must give the plaintiff the opportunity to amend the complaint, unless

further amendment would be inequitable or futile. See Grayson, 293 F.3d at 108.

       In dismissing the case, it appears that the District Court found that Auriemma’s

complaint did not comply with Rule 8(a)(2)’s requirement of a “short and plain

statement” requirement and relied on that finding alone to justify its dismissal of the

complaint for failure to state a claim. It is not apparent from the District Court’s orders

that it considered whether further amendment would be inequitable or futile—that is,

assuming that Auriemma were directed to amend his complaint to comply with Rule

8(a)(2), whether Auriemma’s complaint would identify appropriate defendants, or

whether any of his claims are barred. We will not undertake that analysis in the first

instance. We note—as the District Court did—that Auriemma attempted to assert several




complaint by filing an appeal. See Borelli v. City of Reading, 532 F.2d 950, 951-52 (3d
Cir. 1976) (per curiam); see also Frederico v. Home Depot, 507 F.3d 188, 193 (3d Cir.
2007). Also, after this appeal was docketed, the District Court issued its final order of
dismissal, ripening Auriemma’s notice of appeal to the extent that it was not already ripe.
See Cape May Greene, Inc. v. Warren, 698 F.2d 179, 184-85 (3d Cir. 1983).
                                              4
bases for relief, including civil rights violations.2 Although we agree with the District

Court that Auriemma’s complaint was deficient as filed, we cannot conclude on this

record that granting Auriemma leave to amend would be inequitable or futile.

       Accordingly, we will vacate the District Court’s order dismissing the complaint

for failure to state a claim. We will remand so that Auriemma may have an opportunity

to file an amended complaint that clearly sets forth his allegations in conformity with

Rule 8(a)(2) and identifies his specific legal claims that rely on those facts. We take no

position on Auriemma’s likelihood of submitting a complaint that is sufficient to proceed

beyond sua sponte dismissal or on the merits of any potential claims.




2
 As one example, Auriemma stated that on July 23, 2013, Brick Township police
officers handcuffed, harassed, and threatened him while conducting illegal searches of his
person and his property. (See Compl. at 7-8; Am. Compl. at 5.)
                                             5